DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 18 and 31 are objected to. Claims 18 and 31 are redundant because claims 17 and 30, from which they depend, already include “polyoxymethylene“ whose chemical formula is (CH2 O)n; therefore claims 18 and 31 are not further limiting.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 14, 16, 19, 24-26, and 28-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yuji et al, JP2017117678 [Yuji].
Regarding claims, 11 and 26, Yuji  discloses (figs. 1-2) a switching device (1) comprising:
at least one stationary contact (23, 24) in a switching chamber (5) containing a gas comprising H2 (hydrogen) [translation, page, 4]; and
at least one movable contact (25) in the switching chamber (5),
where the switching chamber (5) has a switching chamber wall (14d) and a switching chamber base (14a, 14b),
where the switching chamber base (14a, 14b) at least partially comprises a polymer material (nylon 6 or nylon 66) configured to release hydrogen when heated, and/or
where the switching chamber wall (14d) at least partially comprises the polymer material (nylon 6 or nylon 66) [translation, page 3] configured to release hydrogen when heated.
Regarding claims 14 and 28, Yuji further disclose where the switching chamber base (14a, 14b) consists essentially of the polymer material (nylon 6 or nylon 66) [translation, page 3].
Regarding claims 16 and 29, Yuji further disclose where the switching chamber wall (14d) consists essentially of the polymer material (nylon 6 or nylon 66) [translation, pages 3 and 4].
Regarding claim 19, Yuji further discloses where at least one blowout magnet (11) is arranged in the switching chamber (5).
Regarding claim 24, Yuji further discloses where the one movable contact (25) is connected to an armature (32) comprising a magnetic core (35) via a shaft (37).
Regarding claim 25, Yuji further discloses a housing (2,3) and a magnetic coil (34), where the switching chamber (5) and the magnetic coil (34) are located inside the housing (2, 3) one above another in an axial direction, where the magnetic coil (34) surrounds the magnetic core (35), and where the magnetic coil (34) is configured to move the magnetic core (35) via a magnetic field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of General Electric, GB1140612 (GE).
Regarding claims 17, 18, 30 and 31, Yuji fails to explicitly disclose the polymer material comprises a polyoxymethylene.
GE discloses (figs.1 and 4) a circuit breaker having an arc-chamber (64) where a polymer material comprises a polyoxymethylene [page 8, lines 52-68].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching chamber material of Yuji, with the arc chamber material taught by GE, thereby providing a material that, when transformed into a gas by the action of an electric arc, the carbon atoms combine with the oxygen atoms to form carbon monoxide, leaving substantially no free carbon atoms, and liberating a substantial amount of hydrogen in gaseous form [page 8, lines 62-68].
 Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Wang et al, CN105132726 [Wang].
Regarding claims 21-23, Yuji fails to explicitly disclose at least one stationary contact comprises copper and the one movable contact comprises copper, of claim 21; at least one stationary contact comprises copper and a further metal and the one movable contact comprises copper and the further metal, of claim 22; and, the further metal is W, Ni and/or Cr, of claim 23.
Wang discloses a contact material comprising copper-chromium suitable for contactors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact material of Yuji with the contact material taught by Wang, thereby providing contacts that have good resistance to arc burning, high resistance to fusion welding, long mechanical life and good electrical and thermal conductivity [para. 0004].
Claims 13, 20, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Uotome et al, US 5892194 [Uotome].
Regarding claims 13 and 27, Yuji fails to explicitly disclose the switching chamber base has a plastic shield comprising a polymer material.
Uotome discloses (figs. 1 and 8) a switching device (10) comprising a switching chamber base (14) having a plastic shield (80) comprising a polymer material [col.8, lines 1-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching chamber of Yuji with the inclusion of the plastic shield of Uotome, thereby providing added protection from undesired effects of the arc towards the base of the switching chamber.
Regarding claims 20 and 32, Yuji fails to explicitly disclose wherein the gas has an H2 content of at least 50%.
Uotome discloses (fig.1) a switching device (10) where a gas has an H2 content of at least 50% [col.5, lines 32-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching chamber of Yuji with the teaching of the switching chamber of Uotome, thereby providing hydrogen gas filled within the seal space (chamber), suppressing arcs develop between the contacts and minimizing a contact gap between the movable and fixed contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571)-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833